UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Ohio Security Insurance Company,

Plaintiff,

19-CV-1355 (AJN)

—V—
ORDER
Travelers Indemnity Company of Connecticut,

Defendant.

 

 

ALISON J. NATHAN, District Judge:

According to the Court’s November 19, 2019, order in the above-captioned matter, Dkt.
No. 32, a post-discovery status conference is scheduled for December 20, 2019. In light of this
deadline, it is hereby ORDERED that by December 13, 2019, the parties shall meet and confer and
submit a joint letter to the Court. The joint letter shall:

1) Include a statement confirming that all fact discovery has been completed (the parties
should not assume that the Court will grant any extensions);

2) Include a statement regarding the status of any settlement discussions and whether the
parties would like a referral to the Magistrate Judge or the S.D.N.Y. mediation
program;

3) Include a statement regarding whether any party intends to move for summary
judgment on or before the deadline specified in the CMP; and

4) Ifno party intends to move for summary judgment, propose (a) a deadline for the
submission of a joint final pre-trial order pursuant to Rule 5.A of the undersigned’s
Individual Practices in Civil Cases, and (b) potential trial dates.

SO ORDERED.

Dated: December | , 2019
New York, New York A |
/ARISON JANATHAN
United States District Judge

 
